Title: To James Madison from Thomas Jefferson, 25 April 1784
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Annapolis Apr. 25. 1784.
My last to you was of the 16th. of March, as was the latest I have received from you. By the proposition to bound our country to the Westward, I meant no more than the passing an act declaring that that should be our boundary from the moment the people of the Western country & Congress should agree to it. The act of Congress now inclosed to you will shew you that they have agreed to it, because it extends not only to the territory ceded, but to be ceded; and shews how and when they shall be taken into the union. There is no body then to consult but the people to be severed. If you will make your act final as to yourselves so soon as those people shall have declared their assent in a certain manner to be pointed out by the act, the whole business is settled. For their assent will follow immediately. One of the conditions is that they pay their quota of the debts contracted. Of course no difficulty need arise: on this head: as no quota has been fixed on us unalterably. The minuter circumstances of selling the ungranted lands will be provided in an ordinance already prepared but not reported. You will observe two clauses struck out of the report, the 1st. respecting hereditary honours, the 2d. slavery. The 1st. was done not from an approbation of such honours, but because it was thought an improper place to encounter them. The 2d. was lost by an individual vote only. Ten states were present. The 4. Eastern states, N. York, [&] Pennsva. were for the clause. [Je]rsey would have been for it, but there were but two members, one of whom was sick in his chambers. South Carolina Maryland, & ! Virginia ! voted against it. N. Carolina was divided as would have been Virginia had not one of its delegates been sick in bed.
The place at which Congress should meet in Nov. has been the subject of discussion lately. Alexandria, Philada & Trenton were proposed. The first was negatived easily. Trenton had the 4. East. states. N. Y. N. J. & Pennsylva. We expect Georgia & Delaware shortly, in which case it will become possible that Philada may be determined on. The question is put off to be considered with the establishment of a commee of the states, which to my astonishment would have been negatived when first proposed had not the question been staved off. Some of the states who were against the measure, I believe because they had never reflected on the consequences of leaving a government without a head, seem to be come over. Dr. Lee is appointed an Indian Commr. He is not present, but is known to have sought it, & of course will accept. This vacates his seat here. I wish Short could be sent in his room. It is a good school for our young statesmen. It gives them impressions friendly to the federal government instead of those adverse which too often take place in persons confined to the politics of their state.
I like the method you propose of settling at once with Maryland all matters relative to Patowmac. To introduce this the more easily I have conversed with mr Stone (one of their delegates) on the subject & finding him of the same opinion have told him I would by letters bring the subject forward on our part. They will consider it therefore as originated by this conversation.
Mercer is acting a very extraordin[ary] part. He is a candidate for the secretaryship of foreign affairs[s] and tho’ he will not get the vote of one state I beleive he expect[s] the appointment. He has been endeavoring to defeat all foreign treaty to force the nations of Europe to sen[d] ministers to treat here that he may have the honor of fabricatin[g] this whole business. Tho’ he could not change the vote of his state, he intrigued with a young fool from North Carolina & an old one from New York, go[t] them to decide their states by voting in the negative, & there being but eleven states present one of which was know[n] before to be divid[e]d the whole set of instructions were re[j]ected, tho approve[d] by twenty one out of twenty five members present. The whole business has been in the dust for a month & whether it can be resumed & past depends on the incertainty of Delaware or Georgia coming on. Vanity & ambition seem to be the ruling passions of this young man and as his objects are impure so also are his means. Intrigu[e] is a principal one on particular occasions as party attachment is in the general. He takes now about one half of the time of Congress to himself, & in conjunction with Read [and] Spaight obstruct business inconcievably. The last is of North Carolina & no otherwise of consequence than as by his vote according[ly] can divide his state.
The more I have reflected on your proposition for printing the Revisal the more I have like it. I am convinced too from late experiments it cannot be passed in the detail. One of the Eastern states had their laws revised and then attempted to pass them thro’ their legislature, but they got so mangled that all consistence was destroyed & I beleived they dropped them altogether. Should this be printed I will ask you to send me half a dozen copies wherever I shall be.
Would it not be well for Virginia to empower persons privately to buy up her quota of old Continental money. I would certainly advise this were I not afraid that the possession of her quota on such easy terms would tempt her to refuse justice to the other states on this matter. For surely there would be no justice in wiping off her part of this debt by so much smaller a contribution than the others. If she would avail herself of it only to sheild herself against injustice and to enable her from an high ground to declare & do what is right, I should much wish to see her adopt secret measures for the purchase. I think some other states will do this, & I fear with unjust views. You know that many gentlemen of this state had money in the hands of merchants in England. I am well informed that these merchants have uniformly refused to pay them interest, saying the money was always ready if they would have called for it. This adds another to the many good reasons we had before against paying interest during the war.
I inclose herewith the spectacles you desired, price 13⅔ Dollars. I have as yet done nothing on your commission either general or particular for books, because I am in constant expectation of a short trip to Philadelphia & can so much better execute it on the spot. The money hitherto remitted us amounts to about 4. Dollars a day. The predicament in which this places us is well known to you. It is inconceivably mortifying. I expect daily to hear from the Treasurer. As soon as I do it will enable me to give some directions on the subject of your money. I have not heard lately from mrs House. Mrs Trist got safely to Fort Pitt through much distress. Congress hope to adjourn by the last of May. The estimate & requisitions for the year, the arrangements for the land office, & Foreign treaties are subjects they will endeavor to complete. Vermont is pressed on them by N. York & a day declared beyond which they will await no interposition but assert their right of government. The Chevalr. Luzerne has taken his leave of us. He makes a tour to the lakes before he leaves the continent. Marbois acts as Chargé des affaires till the arrival of a successor.
As it is certain that Congress will shortly adjourn, to meet again in Nov. it is desireable that the assembly should at as early a day as convenient appoint their delegation for the ensuing year, in order that such gentlemen as shall be continued, may receive notice of it while here, as this will enable them to take measures for their accomodation at the next meeting, determine them whether to send their baggage Northwardly or Southwardly &c.
Apr. 30. a London ship is arrived here which left that port the 25th: of March. Pitt was still in place, supported by the King, Lords, & nation in general, the city of London enthusiastically in his favor. Still there was a majority of 12 in favor of Fox who was supported by the Prince of Wales. It was thought the parliament would be dissolved. Congress has determined to adjourn on the 3d of June to meet in November at Trenton. Adieu Yours affectionately
Th: Jefferson
